STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STATE       OF   LOUISIANA                                                                  NO.     2022       KW   0485


VERSUS


JAMES       O' NEAL      WASHINGTON                                                               JULY     18,      2022




In    Re:         James            O' Neal        Washington,             applying           for     supervisory
                  writs,             22nd         Judicial         District            Court,            Parish         of

                  Washington,               No.    20- CR5- 144509.




BEFORE:           HOLDRIDGE,               PENZATO,       AND    LANIER,        JJ.


        STAY          DENIED.         WRIT         GRANTED.              The     trial        court'       s     ruling
denying relator' s motion to suppress                                is reversed.                  The     search       of

the    cigarette             pack     located       inside        relator' s          pocket,       which        led    to
the     discovery             of      illegal        narcotics,            exceeded          the     permissible

scope       of    the        pat -down       sanctioned by Terry v.                        Ohio,     392       U. S.    1,
88    S. Ct.      1868,         20    L. Ed. 2d         889 (    1968).         See        State     v.        Lagarde,

2000- 1238 (           La.     2/ 9/ 01),         778     So. 2d    585;       see     generally  State  v.

Foss,        2017- 0744 (            La.     10/ 16/ 17),          226     So. 3d      1115,  1116, ("  The

trial       court       correctly  determined that                         the        contraband—which                 was

seized       from       the inside of a cigarette                         pack        recovered          during        the
Terry       pat       down—is         not     admissible           pursuant           to    the "    plain          feel"
exception         to     the       warrant         requirement.")               Accordingly,              the       trial

court        erred       by        denying         the     motion         to    suppress            the        evidence

recovered             from     the       cigarette        pack,     and        this    matter        is        remanded

to    the    trial       court       for     further       proceedings.


                                                            GH
                                                           AHP
                                                           WIL




COURT       OF   APPEAL,           FIRST     CIRCUIT




            vl   sS
        DEPUTY         CLERK        OF     COURT
                  FOR        THE    COURT